Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 20,
2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00855-CR
                                    ____________

                          DAMON PAUL ORTIZ, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                           Trial Court Cause No. 65,109


                            MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court. See Tex. R. App. P. 42.2. Because this court has not
issued an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the court to
issue the mandate of the court immediately.

                                         PER CURIAM
Panel consists of Justices Brown, Boyce, and McCally.
Do not publish — Tex. R. App. P. 47.2(b).